NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5113-16T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JOHN A. HART,

     Defendant-Appellant.
____________________________

                   Submitted February 25, 2019 – Decided June 27, 2019

                   Before Judges Haas and Sumners.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Indictment No. 09-12-4039.

                   John A. Hart, appellant pro se.

                   Mary Eva Colalillo, Camden County Prosecutor,
                   attorney for respondent (Patrick D. Isbill, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant John Hart appeals the June 9, 2017 order denying his petition

for post-conviction relief (PCR) without an evidentiary hearing and the July 26,

2017 order denying reconsideration. Applying the well-known PCR standard

articulated in Strickland v. Washington, 466 U.S. 668, 687 (1984), and State v.

Fritz, 105 N.J. 42, 58 (1987), Judge Kathleen M. Delaney ruled that defendant

failed to set forth a prima facie case of ineffective assistance of counsel.

      Defendant appeals contending:

            POINT I

            THE SUPERIOR COURT ERRED IN DISMISSING
            APPELLANT'S POST CONVICTION RELIEF
            PETITION   WITHOUT    CONDUCTING    AN
            EVIDENTIARY HEARING WHERE APPELLANT
            RAISED GENUINE ISSUES OF MATERIAL FACT
            IN HIS PETITION AND SUBMITTED AN
            AFFIDAVIT   OF   A   CENTRAL   WITNESS
            CERTIFYING THE FACTUAL DISCREPANCY TO
            BE RAISED AT A HEARING.

                   A. APPELLANT WAS DENIED HIS SIXTH
                   AMENDMENT RIGHT TO COUNSEL.

                   B. APPELLANT SHOULD HAVE BEEN
                   GRANTED AN EVIDENTIARY HEARING.

      We are unpersuaded and affirm.




                                                                           A-5113-16T3
                                         2
                                         I

      We glean the following facts from the record. On April 2, 2009, defendant

and a former girlfriend (the victim) randomly saw each other in the parking lot

of a Cherry Hill mall whereupon defendant began verbally abusing her by calling

her vulgar names. The victim retreated to her car, but before she could get

inside, defendant forced her into the front passenger seat while he got into the

driver's seat and refused to leave. A witness saw the incident and called security.

When security arrived, defendant exited the car and fled.

      Defendant was indicted for third-degree terroristic threats and fourth-

degree stalking.1 Following the indictment, the State notified the trial court that

a petition for the expungement of his New Jersey criminal record – including a

conviction for violating a restraining order –that defendant filed on February 27,

2009, could not be heard, because of his pending criminal charges and failure to

list all of his prior contacts with the criminal justice system. Consequently, on

July 24, the trial court dismissed defendant's expungement petition without

prejudice based on the deficiencies in his application.



1
   This was not the first occasion in which the victim accused defendant of
abusive conduct. In addition to previously receiving numerous phone calls and
text messages from defendant, defendant broke her jaw in an incident in
Pennsylvania, after which she was unsuccessful in obtaining a restraining order.
                                                                           A-5113-16T3
                                        3
      Some two years later, in May 2011, the indictment was resolved when

defendant pled guilty to the petty offense of disorderly persons and was

sentenced to two years of probation, to run concurrently to his Pennsylvania

probation term. During the plea colloquy and sentencing, neither defendant nor

the State commented on the expungement of any convictions.

      Defendant thereafter refiled an amended expungement petition to include

the petty disorderly conviction, which was denied without prejudice. He filed a

second amended petition, which was denied with prejudice because his prior

Pennsylvania convictions were a statutory bar. In response, defendant filed a

PCR petition alleging ineffective assistance of trial counsel alleging his counsel

failed to investigate possible defenses to third-degree terroristic threats and

fourth-degree stalking and misrepresented the terms of the plea agreement.

      On June 9, after oral argument, Judge Delany dismissed the PCR petition

for failure to establish a prima facie claim of ineffective assistance of counsel

and denied defendant's request for an evidentiary hearing.

      In her oral decision, the judge found no merit to the claim that counsel

failed to investigate possible defenses and exculpatory evidence. She noted that:

            Defendant wanted [counsel] to subpoena the contents
            of [the victim's] cell phone records, contact the person
            or persons who maintained the phone to dispel any
            argument of any kind of a spoofing or hacking on the

                                                                          A-5113-16T3
                                        4
             part of defendant. He wanted transcripts . . . obtained
             from the temporary restraining order hearing that would
             allegedly impeach [the victim's] testimony during trial.

Yet, in support of his petition, defendant only submitted his own affidavit

asserting that counsel did not conduct any pretrial investigation. The judge,

citing Rule 1:6-6, determined that defendant was not competent to testify as to

what counsel may or may not have done, thus there was no evidence to support

his allegations.

      In addition, the judge explained that defendant was very involved in his

defense and that if the charges had been tried, all the State needed to satisfy its

burden was the victim's testimony.        Therefore, the judge maintained that

throughout the investigation and up to the plea, defendant had full knowledge

of the evidence the State planned to use against him and the limits of his defense.

      With regard to defendant's claim that counsel failed to obtain and review

discovery, Judge Delaney was again unpersuaded because as she noted, there

were twenty pretrial listings over the course of two years, during which

defendant had possession of the temporary restraining order, the complaints, and

the warrants, and the victim's statement to the prosecutor's office.

      The judge held that defendant did not provide her with any other evidence

or discovery that, if obtained by counsel, would have changed the outcome of


                                                                           A-5113-16T3
                                        5
his case. Moreover, the judge determined that it was unlikely that counsel would

have been able to discuss the facts of the case and negotiate a plea with the

prosecutor without having obtained and reviewed the discovery materials.

      The judge also found no merit to defendant's contention that if he had

known he was unable to expunge his conviction, he would not have pled guilty

and would have proceeded to trial, because in the plea colloquy and sentencing

transcript, the prosecutor laid out all the terms of the negotiated plea agreement

and explained it was the substance of the plea, without any mention of

expungement of any charges. The judge also noted that she looked at an email

from counsel to defendant encouraging him to take the new offer of pleading

guilty to a petty disorderly persons offense, which was "too good to pass up."

Again, there was no mention of expungement.

      Lastly, the judge noted that if she "were to grant this petition, [defendant]

would be in a worse position as he would be facing two indictable convictions

and his prior convictions would [still] constitutionally bar him from ever

obtaining any expungement in this state."

      Accordingly, the judge determined that defendant failed to satisfy

Strickland by showing a reasonable likelihood of proving he was prejudiced

based upon ineffective assistance of counsel and denied his request for an


                                                                           A-5113-16T3
                                        6
evidentiary hearing.    Defendant filed a reconsideration motion and, after

argument on July 26, the judge – relying on Cummings v. Bahr, 295 N.J. Super.

374, 384 (App. Div. 1996), and D'Atria v. D'Atria, 242 N.J. Super. 392, 401 (Ch.

Div. 1990) – entered an order and placed her reasoning on the record affirming

her June 9 order.

                                       II

      On appeal, defendant reiterates the arguments he raised in his PCR

petition and before Judge Delaney. His main argument is that had he received

effective assistance of counsel, informing him that his conviction could not be

expunged, he would not have accepted the plea deal and proceeded to trial. See

State v. Allegro, 193 N.J. 352, 367 (2008).

      Defendant specifically argues his counsel failed to adequately investigate:

(1) the victim's cell phone records regarding allegations that the "threatening

texts" received were actually sent by defendant; (2) the defendant's copies of

text messages received by defendant from the victim; (3) the affidavit submitted

by Cherry Hill Partners, LLC, which owns and operates the shopping mall where

the altercation took place; (4) the phone records, transcripts, and documents

submitted at a TRO hearing; (5) allegations from the victim's witnesses that they




                                                                         A-5113-16T3
                                       7
"believed" the messages and/or Facebook posts originated from defendant; and

(6) defendant's statutory right to expungement.

      In addition, he argues counsel failed to obtain the prosecutor's evidence

against him, and fraudulently induced him into entering the plea agreement by

telling him that the plea agreement could be expunged when counsel knew the

conviction was statutorily ineligible for expungement.

      Next, defendant contends that he informed counsel he would not accept a

plea unless it permitted him to expunge his record, but counsel falsely

misrepresented in writing that defendant would be able to expunge his record if

he accepted the plea, when in fact counsel knew that he was statutorily

ineligible. See State v. Gaitan, 209 N.J. 339, 351 (2012). He also argues counsel

failed to ensure that all terms of the plea agreement were placed on record.

      Accordingly, defendant maintains he presented much more than is

necessary to establish a prima facie claim of ineffective assistance of counsel

and showed he had a reasonable likelihood of succeeding on the merits. Relying

on State v. Allen, 308 N.J. Super. 421. 427 (App. Div. 1998), – where we found

that the cumulative effect of errors warranted reversal of the defendant's

conviction – defendant argues that all of his counsel's errors viewed together

clearly established he was deprived of his constitutional right to counsel ,


                                                                         A-5113-16T3
                                       8
defendant argues his PCR petition should have been granted because he

established "that there is a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different"

since he would not have accepted a plea and would have insisted on going to

trial. See Allegro, 193 N.J. at 367.

      Having considered these arguments in light of the record and the

applicable legal standards, defendant's arguments lack sufficient merit to

warrant discussion in a written opinion, Rule 2:11-3(e)(2), and we affirm

substantially for the reasons set forth by Judge Delany in her cogent oral

decisions. We add only the following brief comments.

      A judge reviewing a PCR petition based on claims of ineffective

assistance has the discretion to grant an evidentiary hearing if a defendant

establishes a prima facie showing in support of the requested relief. State v.

Preciose, 129 N.J. 451, 462 (1992). The mere raising of a claim for PCR does

not entitle a defendant to an evidentiary hearing. State v. Cummings, 321 N.J.

Super. 154, 170 (App. Div. 1999). The judge should only conduct a hearing if

there are disputed issues as to material facts regarding entitlement to PCR that

cannot be resolved based on the existing record. State v. Porter, 216 N.J. 343,

354 (2013).


                                                                        A-5113-16T3
                                       9
      In cases where the PCR judge does not conduct an evidentiary hearing,

we review the judge's legal and factual determinations de novo.           State v.

Jackson, 454 N.J. Super. 284, 291 (App. Div. 2018) (citation omitted). A PCR

petitioner faces the burden to establish the grounds for relief by a preponderance

of the credible evidence. State v. Goodwin, 173 N.J. 583, 593 (2002) (citations

omitted). To establish an ineffective-assistance-of-counsel claim, a convicted

defendant must demonstrate: (1) counsel's performance was deficient, and (2)

the deficient performance actually prejudiced the accused's defense. Strickland,

466 U.S. at 687; see also Fritz, 105 N.J. at 58 (adopting two-part Strickland test

in New Jersey).

      Further, to set aside a plea based on ineffective assistance of counsel, "a

defendant must show that (i) counsel's assistance was not 'within the range of

competence demanded of attorneys in criminal cases'; and (ii) 'that there is a

reasonable probability that, but for counsel's errors, [the defendant] would not

have pled guilty and would have insisted on going to trial.'" State v. Nuñez-

Valdéz, 200 N.J. 129, 139 (2009) (alteration in original) (quoting State v.

DiFrisco, 137 N.J. 434, 457 (1994)). In other words, "a petitioner must convince

the court that a decision to reject the plea bargain would have been rational under




                                                                           A-5113-16T3
                                       10
the circumstances." State v. O'Donnell, 435 N.J. Super. 351, 371 (App. Div.

2014) (quoting Padilla v. Kentucky, 559 U.S. 356, 372 (2010)).

      Because there are no such disputed facts and defendant failed to set forth

a prima facie case of ineffective assistance of counsel, an evidentiary hearing

was not warranted. We agree with the State that defendant failed to meet his

burden because both the plea and sentencing record "demonstrate[] that the

prosecutor set forth in its entirety 'the sum and substance' of the negotiated plea

agreement before defendant entered his guilty plea[,]" with no reference to

expungement of defendant's offense.

      More importantly, defendant's own emails to his counsel indicate that he

clearly understood that expunging his criminal record would not be available to

him if he entered into any plea for a disorderly persons offense. In an email,

defendant stated to counsel:

            Based upon the applicable laws in New Jersey
            regarding expungement, unfortunately it appears as
            though that option will not be available to me in this
            case, so if the prosecutor's office is not willing to
            dismiss the charges against me, I have no other
            alternative then to proceed to trial.

In a follow-up email, defendant advised counsel: "Any disorderly persons

offense I enter, just like any indictable offense I enter, will be an additional

permanent mark on my record. It will not be able to be expunged."

                                                                           A-5113-16T3
                                       11
     Lastly, and significantly, defendant did not advise the trial judge of the

alleged expungement condition at the time of his plea, especially considering

defendant expressly questioned his obligation to report to probation in New

Jersey in light of his already existing Pennsylvania sentence, or at his

sentencing.

     Affirmed.




                                                                       A-5113-16T3
                                     12